Citation Nr: 1117865	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-23 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent, to include extraschedular consideration, for service-connected status post total gastrectomy, status post Roux-en-Y esophageal jejunostomy for adenocarcinoma of the stomach, status post lysis of adhesions, and status post small bowel obstruction.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

H.V., Attorney's Associate (on behalf of Veteran)


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1977 to July 1989 and from August 1991 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision on behalf of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the appeal was subsequently transferred to the RO in Winston-Salem, North Carolina.  In February 2011, testimony on behalf of the Veteran was provided at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran's request for a personal hearing is considered as having been satisfied.

The Board notes that the issue of entitlement to TDIU was raised at the February 2011 Board hearing.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that a claim for entitlement to TDIU is generally a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Therefore, the Veteran's perfected appeal of the denial of an increased rating is construed as including a claim for TDIU.  It is inextricably intertwined with the increased rating issue and must be adjudicated prior to appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his increased rating claim by correspondence dated in February 2007 and April 2008.  The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), held that the VCAA notice requirements applied to all elements of a claim.  The Veteran was provided notice as to these matters in February 2007.

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  For records not in the custody of a Federal department or agency, reasonable efforts will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  For records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain any relevant records, unless further efforts would be futile; however, the claimant must cooperate fully and, if requested, must provide enough information to identify and locate any existing records.  38 C.F.R. § 3.159(c)(2).  VA has a duty to assist the veteran which includes conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

In this case, the Veteran essentially contends that higher, separate, extraschedular, and/or total ratings are warranted for his service-connected gastrointestinal.  In his June 2009 VA Form 9 he reported that the disorder required that he eat several small meals each day and that after eating he was sick for 30 minutes or more which interfered with his ability to work.  He also reported that there were times when he missed work due to pain and that he had lost employment due to these problems.  It was asserted at the February 2011 Board hearing that additional VA treatment records should be obtained in support of the Veteran's claim.

A review of the record reveals that the Veteran was last evaluated for VA compensation purposes in May 2007.  The report, however, did not address the issue of occupational impairment.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide the names, addresses, and approximate dates of treatment of all medical care providers, VA and/or non-VA, who have provided treatment pertinent to the issues on appeal.  Appropriate efforts should also be taken to obtain all pertinent VA treatment records.  After the Veteran has signed any necessary releases, all identified pertinent records should be obtained and associated with the claims folder.  Attempts to procure records should be documented in the file.  If records cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran and his attorney are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist for opinions as to the current nature and extent of his service-connected gastrointestinal disability.  The examiner must identify all present manifestations of the disability and perform all indicated tests and studies necessary for an adequate opinion.  The examiner should also comment as to the impact of the disability on the Veteran's daily activities and his ability to maintain employment.  The examination should be conducted following the protocol in any applicable VA examination worksheet.

Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


